DAWKINS, J.
Plaintiffs, father and mother, bring this suit in behalf of their minor son, Charles M. Louviere, for personal injuries alleged to have been received while assisting in the unloading of piling from certain flat cars, and which injuries it is charged were caused by the negligence of defendant. They ask judgment in the sum of $3,500.
Defendant filed exceptions to the citation and of no cause of action. These being overruled, it answered, admitting the injury, but denying negligence on its part, and pleading assumed risk and contributory negligence.
The case was tried before the judge below without a jury, and resulted in a judgment for the plaintiff for the sum of $2,217. Defendant has appealed, and the plaintiff has answered, praying that the judgment be increased to the sum originally demanded.
Opinion.
[1] The exceptions have not been pressed in this court, and we assume, therefore, that they have been abandoned. In any event, the citation does not appear in the record, and the petition, we think, does disclose a cause of action on at least three distinct charges of negligence, as pointed out in defendant’s brief, to wit: (1) The lack of sufficient employés to perform the particular work in a safe manner; (2) insufficient tools; and (3) insufficient stakes or braces to support the timber on the ears.
The judgment overruling these exceptions was therefore correct.